IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF A.C. III, A MINOR   : No. 348 WAL 2017
CHILD                                  :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: E.A.B., THE NATURAL       : the Order of the Superior Court
MOTHER                                 :


                                   ORDER



PER CURIAM

      AND NOW, this 25th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.